CURIAN VARIABLE SERIES TRUST 7601 Technology Way, Denver, Colorado 80237 1-877-847-4143 October 18, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Curian Variable Series Trust Registration Statement on Form N-1A Dear Sir/Madam: Enclosed for filing is the registration statement under the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended (the “1940 Act”), on Form N-1A of the Curian Variable Series Trust (the “Trust”).The notification of registration of the Trust on Form N-8A is being filed contemporaneously with this filing under separate cover. The Trust has elected, pursuant to Rule 24f-2 under the 1940 Act, to register an indefinite amount of securities under the 1933 Act. If you have any questions concerning this filing, please contact me at 517-367-4336. Sincerely, /s/ Susan S. Rhee Susan S. Rhee Vice President, Chief Legal Officer & Secretary encs.
